t c memo united_states tax_court cameron w bommer revocable_trust ronald bommer trustee petitioner v commissioner of internal revenue respondent estate of cameron w bommer deceased marcella bommer executrix ronald j bommer residuary trustee trustee and executor cameron m bommer executor ronald bommer ii executor kelly long executrix petitioner v commissioner of internal revenue respondent docket nos filed date marc w rubin burgess l doan janet l houston and michael r schmidt for petitioners robin l herrell and matthew j fritz for respondent memorandum findings_of_fact and opinion ruwe judge in docket no respondent determined a deficiency in petitioner cameron w bommer revocable trust's generation-skipping_transfer_tax in the amount of dollar_figure in docket no respondent determined a deficiency in petitioner estate of cameron w bommer's federal estate_tax in the amount of dollar_figure and generation-skipping_transfer_tax in the amount of dollar_figure the issue before us is the effect if any of a restrictive stock agreement on the value of certain stock in camvic corp that is includable in the estate of cameron w bommer decedent we severed this issue for trial and opinion the remaining issues if not settled will be decided in subsequent proceedings unless otherwise indicated all section references are to the internal_revenue_code as in effect for the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference decedent was born date and died testate on date decedent was survived by his wife marcella bommer marcella his only child ronald j bommer ronald and ronald's three children cameron m bommer cameron m kelly long and ronald bommer ii ronald ii decedent and marcella were married in the early 1930's and they remained married until decedent's death on date marcella was appointed the executrix of decedent's_estate on date marcella filed a united_states estate and generation-skipping_transfer_tax return form_706 on behalf of the estate on date decedent's_estate was closed final distributions were made from the estate and marcella was discharged as executrix camvic corp camvic corp camvic is a closely held company that was incorporated in the state of ohio on date decedent and victor fay started camvic with total capital contributions of 1at the time the petitions were filed in these cases marcella ronald and cameron m bommer and kelly long all resided in cincinnati ohio while ronald ii resided in south orange new jersey 2the business office for decedent's_estate was in cincinnati ohio at all times during the pendency of the estate the business address of the cameron w bommer revocable_trust is also in cincinnati ohio dollar_figure of the five voting shares of camvic issued at its inception two shares were held by decedent one share was held by marcella and two shares were held by victor fay at the time of decedent's death camvic owned and managed real_property in ohio indiana and florida see infra p ronald who began working at camvic in drew the plans for and supervised the construction of several of camvic's properties ronald was also responsible for the management and maintenance of the properties as of date the ownership of camvic was as follows individual shares owned decedent marcella victor fay on this date victor fay sold his entire_interest in camvic to the corporation for dollar_figure and was replaced by ronald on the board_of directors on date camvic was merged with two other corporations owned by the bommer family--bommer road golf course inc brgc and bommer builders inc camvic was the 3decedent was initially employed in the building trades for several years prior to decedent and victor fay operated a partnership known as bommer builders 4brgc was incorporated on date the record contains no evidence with respect to the amount of any capital contributions to brgc brgc began operations in with a continued surviving corporation in the merger the value of camvic stock used to compute the exchange ratio for the merger was dollar_figure per share on date decedent created the cameron w bommer trust cwb trust to which he transferred his entire_interest in camvic although revocable during decedent's lifetime the trust was to become irrevocable upon his death decedent reserved the right to vote his camvic stock as well as to preclude its sale or transfer during his lifetime kenneth hughes was the sole trustee of the cwb trust from its inception through date when he was replaced by ronald ronald remained sole trustee through the date of decedent's death continued driving range a par three nine-hole golf course a pro shop and a snack bar were added later camvic continued to operate the facilities until the end of 5bommer builders inc was incorporated on date decedent and victor fay owned and shares respectively these shares were issued in consideration for the transfer of all assets and the assumption of all liabilities of bommer builders partnership the sale documents listed the net value of the assets of bommer builders partnership at the time of the transfer at dollar_figure 6the trust was amended or revised on date date date date date and date the documents clearly indicate on their face that they are amendments and they also state the dates upon which they were executed 7subsequent to decedent's death and pursuant to the terms of the cwb trust three new trusts were created the credit_shelter_trust the exempt qtip_trust and the qtip_trust until the time of decedent's death camvic stock was the only asset held by the trust during through decedent filed gift_tax returns or amended gift_tax returns on the dates listed below which reflected the following gifts of camvic stock as well as their per-share value date of date of gift no of recipient per-share gift_tax_return shares of gift value ronald dollar_figure ronald ii dollar_figure cameron m dollar_figure kelly long dollar_figure ronald dollar_figure ronald ii dollar_figure cameron m dollar_figure kelly long dollar_figure ronald dollar_figure ronald ii dollar_figure cameron m dollar_figure kelly long dollar_figure ronald dollar_figure ronald ii dollar_figure cameron m dollar_figure kelly long dollar_figure ronald dollar_figure ronald served as custodian for all gifts to his children who were minors at that time the above gifts left the ownership of camvic's stock as of date as follows shareholder shares owned percentage owned cwb trust marcella ronald cameron m ronald ii kelly long following decedent's gifts of date the ownership of camvic's stock remained unchanged until decedent's death on date camvic's subsidiaries a camron corp camron corp camron was incorporated on date of the big_number shares issued camvic held joseph klawitter and joseph westerhaus each held and edwin fay held the shareholders paid dollar_figure per share at the time of decedent's death camron owned several real properties in ohio and missouri see infra p on date a stock retirement agreement was executed between camron and messrs klawitter westerhaus and fay the agreement stated that the corporation will herein agree to purchase the shares of the said stock of any of the stockholders in the event of his death subject_to all of the terms and provisions hereof camron would purchase the shares of a stockholder upon his death for dollar_figure per share the agreement also provided that in the event a shareholder desired to sell his shares during his lifetime he was first required to offer the shares to the corporation at the stated price per share the agreement provided for periodic reevaluation of the stock price and the price per share was in fact modified on several occasions the final modification was executed on date and increased the purchase_price to dollar_figure per share camvic the majority shareholder was not a party to the agreement on date messrs westerhaus and klawitter sold their shares to camron for a price of dollar_figure per share which was in excess of the purchase_price set forth in the modified agreement following the sale camvic held shares of camron and edwin fay held shares on date camvic sold to edwin fay shares of camron stock for dollar_figure per share following the sale camvic held shares of camron dollar_figure percent and edwin fay held shares dollar_figure percent on this same date camron and edwin fay entered into an agreement whereby edwin fay agreed that if he desired to sell his shares he would offer them first to camron and or the other shareholders b ferguson enterprises inc ferguson enterprises inc ferguson was incorporated on date upon incorporation its stock was held as follows shareholder no of shares edwin fay joseph westerhau sec_3 joseph klawitter marcella bommer ronald bommer in date camron purchased shares of ferguson stock for dollar_figure and the ownership of ferguson's stock remained unchanged through on date messrs klawitter westerhaus and fay executed a stock retirement agreement with ferguson the terms of which were substantially_similar to those contained in camron's stock retirement agreement on date messrs westerhaus and klawitter each sold their shares in ferguson to the corporation at a price of dollar_figure per share which was in excess of the price set forth in the stock retirement agreement the camvic buy-sell_agreement on or after date camvic and its shareholders executed a buy-sell_agreement which provided in pertinent part as follows whereas the stockholders believe that certain restrictions upon the transfer of all the shares of the corporation as hereinafter provided will serve in the best interests of the stockholders no stockholder will sell exchange or otherwise dispose_of by gift or otherwise except as hereinafter provided any of the shares of the corporation he now 8although executed at this time the buy-sell_agreement was dated date owns or may hereafter acquire nor encumber pledge or hypothecate any of said shares in the event a stockholder wishes to sell his shares of the corporation or any part thereof he must first offer to sell such shares to the corporation at the price and on the terms hereinafter set out in item and hereof and he shall give notice to corporation of his desire to sell and the corporation shall have fourteen days after receipt of such notice within which to exercise its option upon failure of the corporation to exercise such option within such time then the other stockholders shall have and are hereby given their right and option for seven days thereafter to purchase all the shares offered for sale by the selling stockholder in the proportion of their stockholdings at the price and on the terms hereinafter set forth in item sec_3 and hereof if neither the corporation nor the other stockholders exercise the option hereinabove given within the time specified then said option shall terminate and the party desiring to sell shall be free to sell his shares of the corporation to others it is understood and agreed that unless all of the shares which the selling stockholder has offered for sale are purchased by either the corporation or the other stockholders hereinafter provided then the aforesaid option even if exercised shall be null and void and the stockholder shall be free to sell his said shares to others the purchase_price of the shares of the corporation to be paid_by the corporation or the stockholder in the event of any sale as provided for in item hereof and as hereinafter set forth shall be dollar_figure per share in the event of a sale the purchase_price of said shares shall be paid with a ten per cent downpayment within sixty days of the acceptance of the offer to purchase and the remaining balance shall be payable in ten annual installments of equal amounts on the anniversary date of the downpayment the remaining balance shall bear interest at the rate of five per cent per annum the purchasing_corporation or stockholder as the case may be may pre-pay the balance at any time in the event of the death of a stockholder he agrees to offer his shares of stock to the corporation or to the stockholders and said corporation and other stockholders shall have the option to purchase his shares under the terms and conditions as set forth in item sec_2 and above this agreement may be amended or altered by the written consent of the holder of at least seventy- five percent of the issued and outstanding shares of the corporation at the time the buy-sell_agreement was executed decedent held a beneficial_interest through the cwb trust in percent of the outstanding_stock in camvic and had retained the right to vote those shares in addition ronald owned percent of the outstanding_stock in camvic marcella owned percent and ronald's three children each owned percent the agreement did not provide for periodic revaluation of camvic's stock a the computation of camvic's value for purposes of the buy-sell_agreement the computation of the value of camvic stock for purposes of the buy-sell_agreement was prepared by kenneth hughes an attorney and tax adviser to the bommer family and its businesses mr hughes and his law firm santen santen hughes served as legal counsel to all parties to the buy-sell_agreement the parties have stipulated that mr hughes computed camvic's value as follows 9mr hughes died in date assets value cash equivalents notes accounts_receivable dollar_figure inventory prepaids c v --insurance big_number camron stock 1big_number equipment big_number unimproved land big_number dina terrace dina tower land at book_value big_number improvements big_number total dina terrace dina tower big_number total assets big_number less liabilities big_number net asset value big_number shares outstanding per-share value dollar_figure 1on date camvic held shares percent of camron for purposes of the buy-sell_agreement camron's value was calculated as follows assets value cash equivalents notes accounts_receivable dollar_figure inventory prepaids c v --insurance big_number ferguson stock big_number equipment big_number mobile home park big_number hillenbrand nursing home big_number land improvements big_number total assets big_number less liabilities big_number net asset value big_number camvic's ownership camvic's equity in camron dollar_figure despite the above valuation both parties agree that ferguson's stock was virtually worthless at this time 2dina terrace and dina tower are residential apartment complexes for purposes of his valuation mr hughes computed the value of dina terrace and dina tower excluding the land by increasing rents for by a projected 6-percent inflation to project rents of dollar_figure adding laundry income of dollar_figure deducting operating_expenses of dollar_figure and capitalizing at a 12-percent rate the projected net_earnings for of dollar_figure the computation was made during a meeting of mr hughes decedent and ronald on january dollar_figure mr hughes completed his computation in day neither the parties to the buy-sell_agreement nor mr hughes obtained a professional business valuation of camvic or a professional appraisal with respect to the value of any of the properties owned by camvic or its subsidiaries prior to acceptance of the dollar_figure per-share price set forth in the agreementdollar_figure b the revised agreement in or around date decedent camvic and its minority shareholders entered into a revised version of the buy-sell_agreement revised agreement attorneys kenneth hughes and gary hoffman and their law firm santen santen hughes served as legal counsel to all parties to the revised agreement the only significant modification made in the revised agreement was that paragraph was changed with respect to the percentage of stock ownership necessary to amend the terms of the agreement the revised agreement provided that the written 10none of camvic's other shareholders participated in this meeting 11the only professional appraisal used in the computation was an appraisal of an unimproved parcel of land owned by camvic which had been appraised at dollar_figure approximately years earlier on date consent of the holders of at least seven-eighths percent of camvic's stock was necessary to amend the terms of the buy- sell agreementdollar_figure on two pages of contemporaneous handwritten notes relating to the revision of the buy-sell_agreement an attorney with santen santen hughes recorded the following on page addendum para changed control to rather than purpose is to set estate_tax_value on page purpose we want dollar_figurek sh value death the revised agreement did not permit decedent to amend its terms unilaterally nevertheless it permitted him to amend them with his wife marcella's consentdollar_figure moreover if marcella predeceased him decedent could have acquired the requisite percentage of stock through the purchase option and then would 12the original buy-sell_agreement permitted the holder of percent of camvic stock to amend the terms of the agreement 13these quotes are excerpts the other portions of the notations deal with the bommer family wills and trusts and the camvic buy-sell_agreement 14the record indicates that marcella did not take an active role in camvic's affairs have been able to amend the terms of the revised agreement unilaterallydollar_figure the revised agreement did not change the dollar_figure per- share purchase_price for the camvic stock nor did it contain a provision requiring reevaluation of the stock price the parties did not negotiate with respect to the price per share before entering into the revised agreement the revised agreement was titled buy-sell_agreement the same as the agreement executed in it provided at the outset that it was made and entered into as of the 2nd day of january in addition ronald signed the revised agreement as the custodian for each of his children although he was no longer the custodian of cameron m or ronald ii in and he signed the agreement as the secretary of camvic his position in date in however ronald was camvic's corporate president similarly decedent signed the revised agreement as president of camvic--his position in 1975--even though decedent was corporate secretary in dollar_figure 15decedent would have had percent of camvic's stock had either he or camvic exercised the right to purchase marcella's stock 16none of decedent's grandchildren had signed the original buy-sell_agreement however his grandchildren's signatures appear on the revised agreement the grandchildren did not date their signatures on the revised agreement rather ronald inserted the dates cameron m 's signature is dated date the date of his 18th birthday which fell approximately years before the execution of the revised agreement ronald ii's continued camvic's and camron's real_property holdings camvic owned the following real properties during the time periods relevant to this case property property owned in owned in owned hamilton county hamilton county property date date in tax valuation1 tax valuation dina terrace cincinnati ohio y y y dollar_figure dollar_figure dina tower cincinnati ohio y y y big_number big_number acres boudinot ave cincinnati ohio2 y y y big_number big_number condominium in gulf's harbor's condominiums new port richey florida3 n y n -- -- victory tower cincinnati ohio4 n y n -- 5big_number commercial properties jacksonville florida n n y -- -- apartments cincinnati ohio n n y -- -- apartments batesville indiana n n y -- -- commercial property heath ohio n n y -- -- 1the record contains valuations only for properties located in hamilton county ohio hamilton county computes the assessed valuation of real_property by multiplying the county's estimate of market_value by percent 2on date camvic made a partial sale of the boudinot land for dollar_figure it had acquired the entire property on date for dollar_figure continued signature is dated date the date of his 18th birthday which fell approximately years before the execution of the revised agreement 3camvic purchased this condominium in for dollar_figure and sold it in date for dollar_figure 4victory tower was acquired on date for dollar_figure and sold on date for dollar_figure 5camvic successfully protested victory tower's hamilton county tax valuation and the county revised its assessed tax valuation from dollar_figure to dollar_figure during these same years camron owned the following real properties property property owned in owned in owned hamilton county hamilton county property date date in tax valuation tax valuation hillenbrand nursing ctr cincinnati ohio y y y dollar_figure dollar_figure martin mobile park home cincinnati ohio y y y unknown unknown apartments lakeview cincinnati ohio1 n y y -- big_number commercial property middletown ohio n n y -- -- commercial property st louis missouri n n y -- -- 1camron acquired four apartment buildings on date for dollar_figure and sold one of these buildings on date for dollar_figure decedent's death and subsequent events decedent died on date the parties have stipulated that shares of camvic stock which he beneficially owned through the cwb trust were includable in his gross_estate pursuant to sec_2036 on date the following transfers of camvic stock occurred transferor transferee no of shares payment method cwb trust estate of cameron w bommer cwb trust credit_shelter_trust cwb trust exempt qtip_trust cwb trust qtip_trust dollar_figure estate of cameron w camvic cash bommer credit_shelter_trust camvic cash 1transferred pursuant to terms of the trust rather than sales on date the following transfers of camvic stock took place transferor transferee no of shares payment method credit_shelter_trust ronald cash note credit_shelter_trust cameron m gc trust cash note credit_shelter_trust kelly long gc trust cash note credit_shelter_trust ronald ii gc trust cash note exempt qtip_trust ronald ii gc trust cash note qtip_trust camvic cash note marcella camvic cash pursuant to the terms of the buy-sell_agreement the transfer price was dollar_figure per share payments which consisted of a combination of cash and a promissory note were made pursuant to the following terms a 10-percent cash downpayment and a promissory note to pay annual installments with the unpaid balance accruing interest at a 5-percent annual rate 17in addition kelly long transferred her shares of camvic to the kelly long gc trust cameron m transferred hi sec_1 shares to the cameron m gc trust and ronald ii transferred hi sec_1 shares to the ronald ii gc trust all three transfers were made on date subsequent to these transfers there were outstanding shares of camvic stock which were owned as follows shareholder no of shares percentage held ronald cameron m gc trust kelly long gc trust ronald ii gc trust respondent refused to accept petitioners' dollar_figure per-share valuation of decedent's beneficial_interest in shares of camvic stock as reported on schedule g of the federal estate_tax_return in the notices of deficiency in these cases respondent determined that the fair_market_value of the shares of camvic stock includable in decedent's gross_estate was dollar_figure per share consequently respondent increased decedent's gross_estate in the amount of dollar_figure opinion the only issue we address in this opinion is the effect if any of camvic's restrictive stock agreement on the value of the camvic stock includable in decedent's gross_estate pursuant to sec_2036 the gross_estate includes the value of all property to the extent of the decedent's interest therein at the time of his death estate of smith v commissioner t c ___ ___ slip op pincite the standard for valuation is fair_market_value which is defined as 'the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts ' 411_us_546 quoting sec_20_2031-1 estate_tax regs the determination of fair_market_value is a question of fact 94_tc_193 88_tc_38 if the relevant property is stock that is not listed on any exchange and cannot be valued with reference to bid and asked prices or historical sales prices the value of listed corporations engaged in the same or a similar line_of_business should be considered sec_2031 the value of corporate stock may be limited for federal estate_tax purposes as a result of an enforceable buy-sell_agreement or option contract which fixes the price at which the stock may be offered for sale to the remaining shareholders see eg 674_f2d_1207 8th cir 194_f2d_396 2d cir 82_f2d_166 2d cir 57_f2d_682 2d cir estate of gloeckner v commissioner tcmemo_1996_148 estate of lauder v commissioner tcmemo_1992_ rudolph v united_states aftr 2d ustc par big_number s d ind courts have developed a set of requirements for determining whether the price set forth in a restrictive agreement controls for purposes of the federal estate_tax in estate of lauder v commissioner supra we summarized these requirements it is axiomatic that the offering price must be fixed and determinable under the agreement in addition the agreement must be binding on the parties both during life and after death finally the restrictive agreement must have been entered into for a bona_fide business reason and must not be a substitute for a testamentary_disposition citations omitted see also st louis county bank v united_states supra pincite estate of gloeckner v commissioner supra we will first analyze the original buy-sell_agreement under the standard set forth in estate of lauder v commissioner supra respondent concedes that the buy-sell_agreement established a fixed and determinable price for the stock thus we shall focus on the remaining three requirements the first requirement is whether decedent was bound by the terms of the original buy-sell_agreement executed in date petitioners maintain that it was not intended that decedent would have the unilateral ability to amend the terms of the buy-sell_agreement petitioners argue that the original agreement controls since in their view the purpose of the revised agreement was simply to correct a scrivener's error ie the percentage of stock ownership necessary to alter the terms of the agreement the parties agree that the only significant change produced by the revised agreement was the percentage of stock ownership necessary to change the terms of the agreement petitioners argue that the original buy-sell_agreement was a binding contract enforceable under ohio state law respondent maintains that sec_20_2031-2 estate_tax regs sets forth the applicable standard for determining whether a restrictive stock agreement is controlling for estate_tax purposes this regulation provides that little weight will be accorded a price contained in an option or contract under which the decedent is free to dispose_of the underlying securities at any price he chooses during his lifetime sec_20_2031-2 estate_tax regs see also 3_tc_525 2_tc_1160 affd sub nom 148_f2d_285 9th cir respondent asserts that the original buy-sell_agreement was not binding on decedent during his lifetime because he had the power to unilaterally alter its terms we agree the original buy-sell_agreement executed in date expressly provided that this agreement may be amended or altered by the written consent of the holder of at least seventy-five percent of the issued and outstanding shares of the corporation decedent owned a beneficial_interest via the cwb trust in percent of camvic's outstanding_stock on the date the buy-sell_agreement was executed and for the remainder of his life this beneficial_interest included the right to vote the shares thus the plain wording of the buy-sell_agreement leaves no question as to the unilateral authority that decedent possessed decedent singlehandedly could have altered the price-per-share clause as well as any other terms of the agreement ronald testified that the parties to the original agreement never intended that decedent should have the unilateral right to amend and that in years later ronald discovered this error in the agreement we cannot accept this explanation the evidence indicates that decedent was a man who liked to control his affairs in he wa sec_62 years old and in good health the language of the agreement is clear it was signed in by decedent ronald and kenneth hughes mr hughes prepared the agreement and was also the trustee of the cwb trust we have no doubt that decedent ronald and the attorneys at santen santen hughes recognized that the agreement gave decedent the authority to amend the agreement under these circumstances we need not and do not accept ronald's self-serving and uncorroborated testimony that the change was simply a correction of a scrivener's error in the buy-sell_agreement see 87_tc_74 petitioners assert that the agreement is valid for estate_tax purposes even if decedent had the power to change its terms petitioners contend that our decision in 69_tc_32 supports their position in estate of bischoff v commissioner supra pincite we found that a partnership's restrictive buy-sell provisions were not merely a substitute for a testamentary_disposition to the natural objects of each decedent's bounty in doing so we rejected the commissioner's argument that the partnership_agreement could have been amended to circumvent the restrictive buy-sell provisions petitioners maintain that our observation in a footnote in estate of bischoff v commissioner supra pincite n that the provisions of the agreement were adhered to following the deaths of several partners including the decedents indicates that an agreement will be respected for estate_tax purposes so long as the parties adhere to its terms we disagree in estate of bischoff v commissioner supra pincite the two decedents who were husband and wife owned partnership interests of only percent and percent respectively at their deathsdollar_figure in addition although one of the decedents was the sister of another of the partners we noted that respondent does not contend that the bischoff and brunckhorst families were the natural objects of each other's bounty moreover there is no evidence which would support such a contention id pincite n in the instant case in contrast the terms of the original buy-sell_agreement expressly provided that decedent possessed the authority to alter the agreement's terms at any time and the natural objects of decedent's bounty were the other shareholders of camvic stock 18since the partnership generally retired each partner's interest upon his withdrawal or death the interests owned by the decedents at their deaths were presumably their largest see 69_tc_32 petitioners argue that decedent would have breached his fiduciary duty to the other camvic shareholders if he had unilaterally altered the provisions of the agreement to his advantage and the minority shareholders' detriment as a result petitioners contend that the agreement despite its literal terms was nevertheless binding on decedent during his lifetime petitioners' argument is unpersuasive as it is certainly not a breach of any fiduciary duty for a majority shareholder to sell his stock at the highest price possible the original buy-sell_agreement provided decedent with the ability to amend the agreement in order to reflect a contemporary per-share price at which the corporation would purchase a shareholder's stock upon his withdrawal or at death the next issue is whether the terms of the revised agreement executed in were binding on decedent pursuant to the revised agreement the holders of at least percent of camvic stock could alter the terms of the agreement while decedent held a beneficial_interest in only percent of the corporation's stock his wife marcella owned an additional percent marcella did not actively participate in the affairs of the corporation with marcella's interest decedent would have held the requisite amount of stock ownership to alter the agreement decedent also could have gained the required_percentage if marcella had predeceased himdollar_figure we 19had marcella died her stock would also have been subject continued note that decedent's son ronald and ronald's three children ie those shareholders with interests presumably adverse to the interests of an older majority shareholder never had the ability by themselves to prevent decedent from amending the revised agreement we view the revised agreement as an attempt to remedy an estate_tax problem while at the same time allowing decedent to retain the effective ability to alter the terms of the revised agreement for the foregoing reasons we hold that neither the original buy-sell_agreement nor the revised agreement was binding on decedent during his lifetime nevertheless even assuming that either agreement is construed as binding petitioners still would not prevail because as explained later we believe that the buy-sell_agreement and revised agreement were testamentary devices to transfer decedent's interest in camvic's stock to the natural objects of his bounty sec_20_2031-2 estate_tax regs provides in relevant part even if the decedent is not free to dispose_of the underlying securities at other than the option or contract_price such price will be disregarded in determining the value of the securities unless it is determined under the circumstances of the particular case that the agreement represents a bona_fide business arrangement and not a device to pass the decedent's shares to the natural continued to the buy-sell_agreement had either camvic or decedent through the cwb trust exercised the option rights to purchase marcella's shares decedent would have controlled over percent of the shares objects of his bounty for less than an adequate_and_full_consideration in money_or_money's_worth as the language indicates for the price set forth in the agreement to control the agreement must serve a bona_fide business_purpose and also must not constitute a testamentary device estate of gloeckner v commissioner tcmemo_1996_148 estate of lauder v commissioner tcmemo_1992_736 since the issues are interrelated we will consider them in tandem legitimate business purposes are often inextricably mixed with testamentary objectives where as here the parties to a restrictive stock agreement are all members of the same immediate_family estate of lauder v commissioner supra see also bittker lokken federal taxation of income estates and gifts par pincite to 2d ed accordingly intrafamily agreements restricting the transfer of stock in a closely_held_corporation are subject_to greater scrutiny than that given to similar agreements between unrelated parties 828_f2d_177 3d cir 82_tc_239 affd without published opinion 786_f2d_1174 9th cir estate of lauder v commissioner supra petitioners raise several business purposes which they contend were furthered by the buy-sell_agreement first they maintain that the agreement was intended to preserve family control within the group consisting of the camvic shareholders the preservation of family ownership and control of a corporation has been recognized in certain cases as a legitimate business_purpose see estate of bischoff v commissioner t c pincite 31_tc_181 estate of lauder v commissioner supra petitioners also assert that the buy-sell_agreement was intended to prevent ronald from leaving camvic respondent contends that the evidence fails to demonstrate that ronald was uniquely qualified for any of his responsibilities at camvic such that there was a bona_fide business need to retain him ronald began working for camvic in ronald testified that he supervised the construction of dina terrace and he drew the plans for and supervised the construction of dina tower when these apartments were completed ronald managed the properties for camvic moreover ronald testified that he and decedent had conflicting business philosophies ronald stated that he believed camvic should build and manage properties whereas decedent had a build and sell philosophy ronald further testified that decedent had previously made impulsive business decisions which ronald believed were to the detriment of camvic for instance ronald testified that decedent had constructed a golf course on land unsuitable for that purpose purchased a mobile home park in a flood plain at a price above the land's appraised value and insisted on purchasing nearly acres of land for a car wash when a half acre was sufficient ronald stated that these concerns prompted him to approach mr hughes who in turn suggested the efficacy of a restrictive stock agreement following our review of the record we find that ronald's retention played some part in the creation of the buy-sell_agreement at the time the agreement was created ronald was relatively young and had already worked at camvic for over years during that time he had gained solid experience through his work with camvic's properties ronald also had concerns with respect to his security in the business under these circumstances we conclude that it was reasonable for ronald to attempt to solidify his future at camvic through the creation of a restrictive stock agreementdollar_figure we find that there was some business_purpose for entering into the buy-sell_agreement and the revised agreement in order to meet the test set forth in sec_20_2031-2 estate_tax regs and applied in estate of lauder v commissioner supra petitioners must also demonstrate that the agreement was not intended as a device to pass decedent's interest in camvic to the natural objects of his bounty for less than an adequate_and_full_consideration in money_or_money's_worth petitioners have failed to do this for the reasons set forth below we conclude that an inference may fairly be drawn that the buy-sell_agreement and the 20nevertheless we note that nothing in the buy-sell_agreement prevented ronald from leaving camvic or decedent from continuing to make impulsive business decisions decedent had the controlling_interest in camvic and could have caused camvic to buy or sell properties revised agreement were designed to serve such a testamentary purpose first the purchase_price set forth in the agreements was fixed at dollar_figure per share it was not subject_to any periodic reevaluation in order to account for an increase in camvic's value we find it unrealistic to assume that decedent as the majority shareholder would have negotiated a fixed price for the agreements if he had been bargaining with unrelated partiesdollar_figure petitioners argue that the buy-sell_agreement was not a testamentary device because real_estate values fluctuate and decedent had personally experienced these fluctuations in his own business we fail to see how concern about the fluctuation in the value of real_estate or camvic's shares could have been a nontestamentary purpose for decedent to have agreed to a fixed price per share the buy-sell_agreement granted a purchase option it did 21we note that decedent was a general_partner in the oak hills investment co the partnership_agreement dated date contained a similar restrictive transfer provision which generally required the partners--if they desired to sell their interests in the partnership--to offer their interests to the partnership and then to the other partners pro_rata however unlike the provision in camvic's buy-sell_agreement the partnership agreement's provision provided the purchase_price for said sale shall be the transferring partner's pro-rata share of the appraised value of the net assets of the partnership which shall be equal to that percentage of ownership of the withdrawing partner times the fair_market_value of the assets owned by the partnership at the time notice is given minus all debts and liabilities of the partnership not require camvic or the other shareholders to buy the shares if tendered if the value of the shares declined below dollar_figure the rights to buy shares pursuant to the agreement would not be exercised therefore neither decedent nor his estate was protected in the event of declining values on the other hand if the value of real_estate in general and camvic in particular rose neither decedent nor his estate could sell the controlling_interest in camvic for more than dollar_figure the only beneficiaries of an increase in the value of camvic's stock were the natural objects of decedent's bounty in addition to the fixed price per share the generous payment terms of the buy-sell_agreement and the revised agreement are a further indication of their testamentary nature under the agreements payments could be made pursuant to the following terms a 10-percent cash downpayment and a promissory note to pay annual installments with the unpaid balance accruing interest at a percent annual rate petitioners' own expert witness stated that in the first half of banks were not granting loans to borrowers who had less than an aaa credit history and the interest rate on business loans in excess of dollar_figure million during this period was dollar_figure percent he also stated that in the prime interest rate exceeded percent based on these figures purchasers of camvic under the agreements enjoyed the benefit of an interest rate that was less than one-half of the rate for and less than one-fourth of the rate for we are also unpersuaded that decedent was anticipating a decline in value there is no credible_evidence suggesting that camvic's value was declining at the time the original buy-sell_agreement was executed in or in indeed valuations of camvic stock made between and indicate that camvic's value was actually increasing during this time on a gift_tax_return filed date decedent reported the value of shares of camvic stock that he had gifted to ronald at dollar_figure per share when camvic later merged on date with two other corporations owned by the bommer family the value of camvic's stock for purposes of computing the exchange ratio for the merger was dollar_figure per share in addition between and decedent made several gifts of camvic stock to ronald and his grandchildren each gift was valued for gift_tax purposes at dollar_figure per sharedollar_figure second an inference of testamentary device can be drawn from the manner in which the parties selected the dollar_figure price per share for the purchase of camvic stock decedent was an experienced businessman yet he failed to obtain a professional appraisal of camvic its subsidiaries or its real properties instead decedent did nothing more than consult with his attorney mr hughes decedent and ronald had one meeting with mr hughes who completed his computation upon which the above price per share was based in 22with respect to the period from until approximately date when the revised agreement was executed camvic's increasing value is not disputed by petitioners or their expert witness day no bona_fide negotiations occurred with respect to the stock price as mr hughes and his law firm represented all parties to the buy-sell_agreement instead the parties selected a value of dollar_figure per share a price which was approximately dollar_figure less than the value decedent had reported for every gift of camvic stock he made between and in estate of lauder v commissioner tcmemo_1992_736 which was similar in this respect we found that a restrictive stock agreement was intended as a substitute for a testamentary_disposition in estate of lauder we explained we are most concerned with the arbitrary manner in which leonard an experienced businessman adopted the adjusted book_value formula for determining the purchase_price of the stock under the agreements leonard admitted that he arrived at the formula without a formal appraisal and without considering the specific trading prices of comparable companies nor does it appear that leonard obtained any significant professional advice in selecting the formula price leonard settled on the book_value formula himself after consulting with arnold m ganz a close family financial adviser now deceased no revaluation of camvic stock occurred in prior to execution of the revised agreement rather the parties to the revised agreement simply reiterated the dollar_figure price notes of an attorney with santen santen hughes in indicate that the 23in contrast we note that camron's and ferguson's stock retirement agreements provided for periodic reevaluation of the stock price and the majority shareholders of these corporations ie camvic and camron respectively were not parties to these agreements purpose of the revised agreement was to set the estate_tax_value on brief petitioners argue that these notes provide no insight into decedent's intent as the attorney who made the notes never met with decedent personally we disagree petitioners have stipulated that the attorney's notes relate to the revision of the buy- sell agreement mr hughes and his law firm santen santen hughes were decedent's longtime attorneys and they represented all parties to the original buy-sell_agreement in as well as the revised agreement in the santen santen hughes attorneys served as decedent's advisers in this matter and the notes made by an attorney with the firm at that time were business records of the firmdollar_figure as a result we find that the notes are relevant in establishing the purpose behind the execution of the revised agreementdollar_figure 24as a result of a pretrial discovery request by respondent the notes were retrieved from storage by the law firm and given to petitioners petitioners then objected to disclosure to respondent on the basis of attorney-client_privilege in a pretrial order we found that petitioners had waived any attorney-client_privilege and ordered petitioners to produce the notes see 104_tc_677 25petitioners argue that there is nothing to indicate that the attorney's notes are relevant to decedent's intent we find that the notes revealing the objectives of the attorneys for decedent are probative of decedent's intent the attorneys were acting on behalf of decedent and trying to achieve his objectives it is unrealistic to think that the concerns revealed in these notes were not shared with and concurred in by decedent third we believe that the revised agreement was misleading with regard to the date of execution the revised agreement was titled buy-sell_agreement and stated at the outset that it was made and entered into as of the 2nd day of january which was the date of the original buy-sell_agreement nothing in the revised agreement states that it was a revision of a prior agreement ronald signed the agreement as the custodian for each of his three children although by he was no longer the custodian of two of them the agreement contains the signatures of ronald's children cameron m ronald ii and kelly long with the respective dates date date and date these dates are the dates of their respective 18th birthdays ronald wrote these dates on the revised agreement despite the fact that two of the dates precede the creation of the document ronald signed the revised agreement as secretary of camvic despite the fact that his position in was corporate president and decedent signed as president of camvic even though he was corporate secretary in decedent and his attorneys knew how to execute amendments by providing the correct date and identifying the document as a revision indeed the record indicates that they did just that when they amended the cwb trust on several different occasionsdollar_figure 26when respondent began the audit of the estate_tax_return ronald failed to disclose that the agreement had been revised in at trial ronald testified that he just didn't remember it at all petitioners argue that courts have upheld fixed price agreements in similar circumstances and that case law supports their position we disagree the facts in the present case are clearly distinguishable from those in cases where fixed price agreements were upheld for instance in estate of littick v commissioner t c pincite a corporation purchased the decedent's shares at death pursuant to a buy-sell_agreement for a price that was less than the stock's fair_market_value on the date of the decedent's death in holding the agreement controlling for estate_tax_valuation purposes we stated that there is nothing in the record to indicate that the dollar_figure figure was not fairly arrived at by arm's-length negotiation or that any_tax avoidance scheme was involved id pincite in estate of littick the corporation had three shareholders who held almost equal shares and this court was convinced that the agreement was the product of arm's-length bargaining in the instant case in contrast the buy-sell_agreement was executed following a single meeting among decedent who was an 86-percent majority shareholder ronald and mr hughes decedent's longtime attorney who represented all parties to the agreement in addition we have already noted the extensive evidence of testamentary device present in this case in rudolph v united_states aftr 2d ustc par big_number s d ind a buy-sell_agreement which required a corporation to purchase the decedent's shares at death for dollar_figure per share was held to control the value for estate_tax purposes however the facts in rudolph are distinguishable first the agreement at issue in rudolph provided for review of the stock purchase_price at the annual stockholders meeting in addition the district_court found that there was no intent to escape the payment of estate_taxes there was no evidence in the record with respect to any discussion of the tax consequences that would result from the buy-sell_agreement id pincite9 ustc at dollar_figure finally petitioners argue on brief that if decedent's purpose in entering into the buy-sell_agreement was testamentary he would not have agreed to restrict his right to make gifts of his shares to family members petitioners contend that decedent could have achieved significant estate_tax savings by making annual gifts during the years after the buy-sell_agreement was executed until his death in petitioners' argument misses the mark as they fail to recognize that continuous gifts over such a sustained period would have ultimately deprived decedent of his controlling_interest in camvic this would have been unacceptable to decedent whom petitioners describe on brief as a controlling person in hi sec_27petitioners' reliance on several other cases is similarly misplaced in 57_f2d_682 2d cir the court_of_appeals for the second circuit did not even address the issue of testamentary device in 194_f2d_396 2d cir the court_of_appeals for the second circuit stated that here the district_court found that there was no purpose to evade taxes in 36_bta_246 affd 100_f2d_639 3d cir the board_of_tax_appeals found that the option was not a substitute for testamentary_disposition or a device for avoiding tax the board also found that the final price per share had resulted from genuine arm's-length negotiations business and in his personal life we hold that decedent had a testamentary purpose in entering into both the and agreements petitioners argue that the existence of a testamentary intent should not be determinative if the price in the buy-sell_agreement represented the fair_market_value on the date the agreement was executed citing estate of lauder v commissioner tcmemo_1992_ and 69_tc_32 respondent argues that cases such as estate of lauder and estate of bischoff involved formula prices that accounted for variations in future value and are distinguishable from fixed price agreements we need not decide this point because we find that petitioners have not proven that dollar_figure was the fair_market_value for a share of camvic in either or where shareholders are members of the same family and the circumstances indicate that testamentary considerations influenced the decision to enter into a restrictive stock agreement an assumption that the price stated in the agreement is a fair one is unwarranted it is then incumbent upon the estate to demonstrate that the agreement establishes a fair price for the subject stock estate of gloeckner v commissioner tcmemo_1996_148 estate of lauder v commissioner supra such is petitioners' burden in the instant case both parties presented expert evidence regarding the value of camvic on the respective and dates of the two agreements although expert opinions can assist the court in evaluating a claim we are not bound by the opinion of any expert and may reach a decision based on our own analysis of all the evidence in the record 304_us_282 108_tc_25 questions of value are an inherently imprecise exercise 48_tc_502 estate of lauder v commissioner supra petitioners rely upon the expert reports and testimony of matthew g kimmel a national director in the chicago illinois office of arthur andersen's valuation services group mr kimmel is a licensed realtor in the state of indiana and a certified general real_estate appraiser in several states in the instant case mr kimmel relied upon the income and cost approaches in determining camvic's fair_market_value in and dollar_figure in his report which was introduced at trial mr kimmel 28there are three generally accepted methods of determining the value of stock the market comparison approach the income approach and the cost approach fishman valuation termination and methodology in financial valuation businesses and business interests par zukin ed under the market comparison approach the value of a company's stock is determined by comparison to the stock of similar companies with publicly traded stock under the cost or asset-based approach the value of stock is equal to the fair_market_value of the company's assets less the total amount of its liabilities finally under the income approach the value of stock is equal to the present_value of a company's future income stream see id pars see also morton v commissioner tcmemo_1997_166 with respect to the market approach mr kimmel's report stated that it was considered but not relied upon in the determination of continued concluded that the fair_market_value of camvic using the cost approach was dollar_figure or dollar_figure per share as of date and dollar_figure or dollar_figure per share as of april dollar_figure applying the income approach and in particular the discounted debt-free cash- flow method mr kimmel concluded that camvic's fair_market_value was dollar_figure or dollar_figure per share as of date and dollar_figure or dollar_figure per share as of date in reconciling these differences mr kimmel in his report accorded a majority of the weight to the income approach and minimal weight to the cost approach in his report mr kimmel ultimately concluded that camvic's fair_market_value was dollar_figure million or dollar_figure per share as of date and dollar_figure million or dollar_figure per share as of date for the reasons set forth below we find that neither petitioners nor their expert have demonstrated that the fixed price per share as set out in the buy-sell_agreement reflected adequate continued value in his report mr kimmel stated that no comparables were found which were reflective of the business in which camvic and camron were engaged and two businesses were found comparable to ferguson 29the disagreement between the parties' experts with respect to value pursuant to the cost approach is due to their differences over the fair_market_value of the underlying corporate assets while there are relatively small differences over the amount of corporate liabilities the differences with respect to corporate liabilities would have little impact on the value of the corporate stock and full consideration for the camvic stock includable in decedent's_estate first we note that during his testimony mr kimmel himself corrected a number of errors in his report for instance mr kimmel's report listed the value of the lakeview apartments under the income approach--mr kimmel's preferred approach--at dollar_figure as of the time of the revised agreement at trial mr kimmel testified that he received information subsequent to submission of his report which caused him to increase his income approach valuation of lakeview to dollar_figure mr kimmel's report also stated that the income approach value of victory tower as of date was dollar_figure however at trial mr kimmel testified that he had relied upon suspect data in the original report and that he had changed his valuation under the income approach to dollar_figure the valuation determined by respondent mr kimmel's report applied a liquidity discount in his cost approach valuation of camvic and its subsidiaries camron and ferguson for both and mr kimmel testified that this was erroneous as the discount should have been applied at camvic's level only in his report mr kimmel valued camvic using the cost approach at dollar_figure per share in and dollar_figure per share for at trial mr kimmel increased his valuations under the cost approach to dollar_figure per share and dollar_figure per share for and respectively at the trial mr kimmel 30mr kimmel's final estimate of value for this property was dollar_figure concluded that his corrections had no effect on his ultimate conclusion that the value of camvic's stock in date and date was dollar_figure million or dollar_figure per share and dollar_figure million or dollar_figure per share respectively second while mr kimmel relied primarily upon the income approach in determining the value of camvic's stock he failed to provide an adequate explanation to justify his chosen expense estimates which serve to reduce the valuation of a property under the income approach when valuing dina terrace and dina tower mr kimmel estimated that expenses would be and percent of gross_income for and respectivelydollar_figure it is well established that estimates and assumptions not supported by independent evidence are of little assistance and will not be accepted as probative of value see eg 88_tc_386 affd 868_f2d_851 6th cir 84_tc_722 third we note that mr kimmel valued several properties below the value determined by hamilton county ohio for purposes of the county's property_tax assessment the parties have stipulated that hamilton county computes the assessed value of real_property by multiplying the county's estimate of market_value by percent using this formula we have determined that hamilton county 31in contrast the computations regarding dina terrace and dina tower prepared by mr hughes in show gross revenue of dollar_figure and operating_expenses of dollar_figure indicating that expenses were only percent of gross_income see supra p estimated dina terrace and dina tower at a combined value of approximately dollar_figure in and dollar_figure in mr kimmel valued these properties at dollar_figure million and dollar_figure million for and respectively in addition under the above formula hamilton county computed the value of the lakeview apartments in at approximately dollar_figure while mr kimmel valued them at dollar_figure for the same period thomas p dwyer respondent's expert witness stated in his report that it has been my experience that properties in hamilton county are valued conservatively generally county values are less than the fair_market_value unlike mr kimmel mr dwyer was quite familiar with the hamilton county area hamilton county's valuations reinforce the conclusion that mr kimmel undervalued properties in computing his valuation of camvicdollar_figure finally we note the variation between mr kimmel's valuation and the valuations of camvic's stock which occurred between and on date camvic merged with brgc and bommer builders inc and camvic was the surviving corporation in the merger the value of camvic stock used to compute the exchange ratio for the merger was dollar_figure per share in addition between and decedent made gifts of camvic stock to his children and grandchildren decedent valued each of these gifts pincitemr dwyer also stated in his report that very few properties have county values higher than the actual market_value the few properties that are overvalued are normally appealed and subsequently revised we note that camvic successfully protested victory tower's value and the county revised its assessed tax value from dollar_figure to dollar_figure dollar_figure per share for gift_tax purposes the original buy-sell_agreement was entered into in date and set the price for camvic stock at dollar_figure per share neither petitioners nor their expert gave any explanation for the approximately dollar_figure or greater than percent decline in the value of camvic stock between and moreover following our review of the record we have also been unable to find any reason--outside of estate_tax planning--to justify such a decline in value we conclude that petitioners have not met their burden of proving that the price per share set forth in the buy-sell_agreement or the revised agreement reflected adequate_and_full_consideration for decedent's interest in camvic stockdollar_figure estate of gloeckner v commissioner tcmemo_1996_148 estate of lauder v commissioner tcmemo_1992_736 thus we hold that the fixed price of dollar_figure price per share set forth in both agreements is not binding for estate_tax purposes as a result of our decision further proceedings will be necessary to determine the actual fair_market_value of camvic stock at the time of decedent's death on date appropriate orders will be issued 33even petitioners' expert determined that the value of camvic's stock exceeded dollar_figure per share as of date
